The following judgment was consented to:
"This cause coming on to be heard before the court, now the parties being personally present, and represented by their counsel, it is by consent ordered and adjudged that this action is referred to the arbitrament and award of Charles E. McLean, whose award is to be a rule of court, and who shall have power to award costs, including a reasonable allowance to himself.
"It is further ordered and adjudged that the plaintiffs do recover of the defendants the possession of the lands described in the complaint, and that writ of possession is withheld and not permitted to issue until the determination of the matter submitted to the arbitrament and award of said McLean," who filed his award: "That the plaintiffs are indebted to the defendants $75, the amount of improvements made by defendants, in excess of the rental value of the land in controversy; and that the defendants recover of the plaintiffs said sum, and the costs of this action, including an allowance of $20 to Charles E. McLean, arbitrator."
The plaintiffs withdrew all exception to the award.
(356)    The defendants tendered a judgment adjudging that the plaintiffs were indebted to the defendants for the excess of improvements upon the lands sued for over and above the rentals of the same in the sum of $75, and for the costs, including the allowance for the arbitrator, and that the said judgment was declared to be a lien upon the said lands.
The court declined to render the judgment as tendered by the defendants, and the defendants excepted.
The defendants then tendered a judgment, adjudging that the plaintiffs were indebted to the defendants for the excess of the improvements to the lands sued for over and above the rental of said lands in the sum of $75, and for the costs, including the allowance to the arbitrator, and that writ of possession should not issue until the defendants should have received the fruits of their recovery by the payment of said sums by the plaintiffs. *Page 221 
The court declined to render judgment so tendered by the        (357) defendants, and the defendants excepted.
The court then rendered the judgment set out in the record, to which the defendants excepted for the following reasons:
1. For the failure of the court to adjudge said indebtedness and costs to be a lien upon the lands sued for.
2. For the failure of the court to adjudge that writ of possession should not issue until the payment of said sums by the plaintiffs to the defendants.
3. For that the court adjudged and directed that a writ of possession and execution should issue upon the said judgment.
From the said judgment the defendants appealed.
There was no exception taken by plaintiffs to the order made at Fall Term, 1891, by which the cause was referred back, for the purposes therein named, to the arbitrator whom the parties had selected, and it is stated in the "case on appeal" that the plaintiffs withdrew all exception to the award. The agreement of the parties to submit the matter in controversy to arbitration contains the stipulation that no writ of possession for the land described in the complaint should be issued "until the determination of the matters submitted to the arbitrament and award of the said McLean." That matter will not bedetermined till the plaintiffs have paid to the defendants the sum which the arbitrator found to be due them for improvements put upon the land while it was held under the parol contract, which the plaintiffs, as they may do, have repudiated. Herman v. Watts, 107 N.C. 646. Under the agreement of the parties and the award, as well as under the law as settled by the cases of Hedgepeth v. Rose, 95 N.C. 41, and Pitt v.Moore, 99 N.C. 85, the plaintiffs should not be allowed to take  (358) the property which the defendants have improved, without compensation for the additional value which their improvements have conferred upon the property. The sum found by the arbitrator to be due for improvements, and also the costs of the action, including an allowance to the arbitrator, should be adjudged to be a lien on the land, and, according to the agreement of the parties, no writ of possession should be allowed to issue till these amounts are paid.
There was error. Let the cause be remanded, that proceedings may be had in accordance with this opinion.
REMANDED. *Page 222